*995MEMORANDUM **
Gregory Cody Herndon appeals from the 108-month sentence imposed following his guilty-plea conviction for possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
Herndon contends that his sentence is unreasonable because it is greater than necessary, the district court gave undue weight to the nature of his offense and overlooked other mitigating factors, and the district court did not adequately explain the sentence. We conclude that the district court did not commit procedural error, and that Herndon’s sentence is substantively reasonable. See United, States v. Carty, 520 F.3d 984, 994-95 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.